DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31st, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1
Step 1: Claim 1 is directed to a method that recites a series of steps, and therefore is a process. The claim is directed towards a process of receiving a storage system in which a symbol file having data and generating a symbol file from the source file that includes the corresponding location within the symbol file and generating the locality file associated with the source file which comprises a plurality of location values referencing the symbol file in which the location file at the respective position includes the occurrence in the symbol file of the corresponding symbol that identifies the location value and augmenting the symbol or locality file by reducing the representation of the location value of the locality file and augmenting the symbol file to reducing the representation of a symbol in the symbol file. 

Step 2A, Part 1 : Claims 1 recites “generating a symbol file associated with the source file and comprising a sorted unique set of symbols from the source file, wherein each of the symbols is stored at a corresponding location with the symbol file; generating a locality file associated with the source file and comprising a plurality of location values referencing the symbol file, wherein a location value at a respective position within the locality file represents an occurrence in the source file of a corresponding symbol identified by the respective location value". 

The claim limitation of " generating" cover mental process. For example, the "generating" step which specifically recites, “generating a symbol file associated with the source file and comprising a sorted unique set of symbols from the source file, wherein each of the symbols is stored at a corresponding location with the symbol file” in claim 1, is a process that under broadest reasonable interpretation, covers performance limitation in the mind, but for the recitation of generic computer components. For example, other than the “computer-implemented method” language, the “generating” in this limitation merely utilizing a computer tool to populate a symbol file by listing the attribute of information based on the criteria such as text and string, in which is a mental process.

Similarly, the limitation of “generating” of generating a locality file associated with the source file and comprising a plurality of location values also cover mental process. For example, the “generating” step which specifically recites, “generating a locality file associated with the source file and comprising a plurality of location values referencing the symbol file, wherein a location value at a respective position within the locality file represents an occurrence in the source file of a corresponding symbol identified by the respective location value” in claim 1, is a process that under broadest reasonable interpretation, cover performance limitation in the in the mind, but for the recitation of generic computer components. For example, other than the “computer-implemented method” language, the “generating” in the context of this claim encompasses in this limitation merely includes utilizing a computer tool to populate a locality file by listing the attribute of information based on the criteria such as location value and the position of the file based on the statistics, in which is a mental process. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (Concepts performed in the human mind including observation, evaluation, judgement, and opinion). Accordingly, the claim recites an abstract idea. 

	Step 2A, Part 2: This judicial exception is not integrated into a practical application. In particular, claim 1 recite the additional elements of, “receiving, from an object storage system, a source file having data” and “augmenting at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file" are data gathering activities, and these activities are obtaining information and reporting manipulated information based on the data gathering, which is considered to be insignificant extra solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent (See MPEP 2106.05(g)). The “computer-implemented method” and “object storage” in these steps are recited at a high level of generality (i.e., as a generic processor performing a generic computer function to store data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.

STEP 2B: The claim do not include additional elements that sufficient to amount to significantly more than judicial exception. The insignificant extra-solution activities identified above, which include merely data gathering (“receiving”) step, and data presenting step (“augmenting”) are well recognized by the courts a well-understood, routine, and conventional activities when they are claimed are consider insignificant extra solution activity similar to court case laws cited in MPEP (See MPEP 2106.05(d))(II)(i) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 (USPQ2d at 1362 ( utilizing an intermediary computer to forward Information); iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).

Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving and augmenting is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements including, “receiving, from an object storage system, a source file having data” and “augmenting at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file" are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea one particular environment, does not add significantly more (See MPEP 2106.05(b)). The claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract of claim 1. The claim recites the additional limitation of “augmenting the locality file by reducing a representation of a location value in the locality file comprises: using a column-based orientation for the plurality of location values in the locality file; and setting an offset position for each symbol at a first row within each column of the column-based locality file to a first value” which is a mere evaluation data and generating the data according to a criteria in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 3 is dependent on claim 2 which is further dependent on independent claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract of claim 1. The claim recites the additional limitation of “an offset position for each symbol at a second row within each column of the column-based locality file is determined based on an offset position of a symbol at the first row within a same column and based on a size of the symbol at the first row within the same column” which is mere observing and determining data based on the offset position in further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 4 is dependent on claim 2 which is further dependent on independent claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract of claim 1. The claim recites the additional limitation of “each symbol at the first row within each column of the column-based locality file is associated with a respective physical value position” which merely observing and evaluating the symbol of each data in the column based on the position in which further elaborates on the abstract idea and therefore and therefore, does not amount to significantly more. 

Claim 5 is dependent on claim 4 which is dependent on claim 2 which is further dependent on independent claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract of claim 1. The claim recites the additional limitation of “storing the respective physical value positions within a manifest associated with the source file” which merely utilizes a computer tool to store data within a criteria file in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 6 is dependent on claim 5 which is dependent on claim 4 which is dependent on claim 2 which is further dependent on independent claim and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract of claim 1. The claim recites the additional limitation of “determining a physical value position of a symbol within the symbol file based on an offset position in the column-based locality file corresponding to the symbol and a physical value position of a column comprising the symbol form the manifest”, which is a mere selections of data based on a group in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 7 is dependent on claim 2 which is further dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract of claim 1. The claim recites the additional limitation of “performing a compression algorithm on the column-based locality file”, which is merely receiving input and performing the report of the manipulating information which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract of claim 1. The claim recites the additional limitation of “augmenting the locality file by reducing a representation of a location value in the locality file comprises: performing a shuffle filter algorithm on physical byte representations of location values corresponding to a same column within the locality file” which merely performing sorting and modifying data on the column in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 9 is dependent on claim 8 which is further dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 9 recites the same abstract of claim 1. The claim recites the additional limitation of “performing a compression algorithm on the shuffled location values of the locality file”, which merely performing modification on the information on the file in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 10 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 10 recites the same abstract of claim 1. The claim recites the additional limitation of “augmenting the symbol file by reducing a representation of a symbol in the symbol file comprises: generating a reference-based symbols file using reference-based representations of the symbols of the symbols file, wherein a reference-based representation of a first symbol comprises a reference-based parameter and a symbol parameter”, which merely populates data and performing locating specific based on the information on the received information in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 11 is dependent on claim 10 which is further dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 11 recites the same abstract of claim 1. The claim recites the additional limitation of “the referenced-based parameter of the first symbol indicates a level of commonality between the first symbol and a preceding symbol within a same column as the first symbol”, which merely performs evaluating and judging data based on the column in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 12 is dependent on claim 10 which is further dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 12 recites the same abstract of claim 1. The claim recites the additional limitation of “the symbol parameter of the first symbol indicates a value of the first symbol that is different from a preceding symbol within a same column as the first symbol”, which merely is providing evaluation and judgement of the symbol on the column and determining the differences in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 13 is dependent on claim 10 which is further dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 13 recites the same abstract of claim 1. The claim recites the additional limitation of “performing a compression algorithm on the referenced-based symbols file”, which merely performs a manipulation information on the symbol file in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

	Claim 14
Step 1: Claim 14 is directed to a product/system which is one of the statutory categories of invention. Claim 14 is directed towards a system of receiving a storage system in which a symbol file having data and generating a symbol file from the source file that includes the corresponding location within the symbol file and generating the locality file associated with the source file which comprises a plurality of location values referencing the symbol file in which the location file at the respective position includes the occurrence in the symbol file of the corresponding symbol that identifies the location value and augmenting the symbol or locality file by reducing the representation of the location value of the locality file and augmenting the symbol file to reducing the representation of a symbol in the symbol file. 

Step 2A, Part 1 : Claims 14 recites "generating a symbol file associated with the source file and comprising a sorted unique set of symbols from the source file, wherein each of the symbols is stored at a corresponding location with the symbol file; generating a locality file associated with the source file and comprising a plurality of location values referencing the symbol file, wherein a location value at a respective position within the locality file represents an occurrence in the source file of a corresponding symbol identified by the respective location value". 

The claim limitation of " generating" cover mental process. For example, the "generating" step which specifically recites, “generating a symbol file associated with the source file and comprising a sorted unique set of symbols from the source file, wherein each of the symbols is stored at a corresponding location with the symbol file” in claim 14, is a process that under broadest reasonable interpretation, covers performance limitation in the mind, but for the recitation of generic computer components. For example, other than the “computer apparatus”, “memory” and “processors” languages, the “generating” in this limitation merely utilizing a computer tool to populate a symbol file by listing the attribute of information based on the criteria such as text and string, in which is a mental process.

Similarly, the limitation of “generating” of generating a locality file associated with the source file and comprising a plurality of location values also cover mental process. For example, the “generating” step which specifically recites, “generating a locality file associated with the source file and comprising a plurality of location values referencing the symbol file, wherein a location value at a respective position within the locality file represents an occurrence in the source file of a corresponding symbol identified by the respective location value” in claim 14, is a process that under broadest reasonable interpretation, cover performance limitation in the in the mind, but for the recitation of generic computer components. For example, other than the “computer apparatus”, “memory” and “processors” languages in the context of this claim encompasses in this limitation merely includes utilizing a computer tool to populate a locality file by listing the attribute of information based on the criteria such as location value and the position of the file based on the statistics, in which is a mental process. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (Concepts performed in the human mind including observation, evaluation, judgement, and opinion). Accordingly, the claim recites an abstract idea. 

	Step 2A, Part 2: This judicial exception is not integrated into a practical application. In particular, claim 14 recite the additional elements of, “receiving, from an object storage system, a source file having data” and “augmenting at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file" are data gathering activities, and these activities are obtaining information and reporting manipulated information based on the data gathering, which is considered to be insignificant extra solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent (See MPEP 2106.05(g)). The “computer apparatus”, “memory” and “processors” in these steps are recited at a high level of generality (i.e., as a generic processor performing a generic computer function to store data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.

STEP 2B: The claim do not include additional elements that sufficient to amount to significantly more than judicial exception. The insignificant extra-solution activities identified above, which include merely data gathering (“receiving”) step, and data presenting step (“augmenting”) are well recognized by the courts a well-understood, routine, and conventional activities when they are claimed are consider insignificant extra solution activity similar to court case laws cited in MPEP (See MPEP 2106.05(d))(II)(i) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 (USPQ2d at 1362 ( utilizing an intermediary computer to forward Information); iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).

Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving and augmenting is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements including, “receiving, from an object storage system, a source file having data” and “augmenting at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file" are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea one particular environment, does not add significantly more (See MPEP 2106.05(b)). The claim is not patent eligible.

Claim 15 is dependent on claim 14 and includes all the limitations of claim 14. Therefore, claim 15 recites the same abstract of claim 14. The claim recites the additional limitation of “to augment the locality file by reducing a representation of a location value in the locality file by: using a column-based orientation for the plurality of location values in the locality file; and setting an offset position for each symbol at a first row within each column of the column-based locality file to a first value” which is a mere evaluation data and generating the data according to a criteria in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 16 is dependent on claim 14 and includes all the limitations of claim 14. Therefore, claim 16 recites the same abstract of claim 14. The claim recites the additional limitation of “...to augment the locality file by reducing a representation of a location value in the locality file by: performing a shuffle filter algorithm on physical byte representations of location values corresponding to a same column within the locality file” which merely utilizes a computer tool to reducing and modifying the data of the file according to the column in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 17 is dependent on claim 16 which is further dependent on claim 14 and includes all the limitations of claim 14. Therefore, claim 14 recites the same abstract of claim 17. The claim recites the additional limitation of “...configured to perform a compression algorithm on the shuffled location values of the locality file” which merely performs modification of the data and sorting it in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 18 is dependent on claim 14 and includes all the limitations of claim 11. Therefore, claim 18 recites the same abstract of claim 11. The claim recites the additional limitation of “...configured to augment the symbol file by reducing a representation of a symbol in the symbol file by: generating a reference-based symbols file using reference-based representations of the symbols of the symbols file, wherein a reference-based representation of a first symbol comprises a reference-based parameter and a symbol parameter” which merely populating and generating symbols of a file based on criteria in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 19 is dependent on claim 18 which is further dependent on claim 14 and includes all the limitations of claim 14. Therefore, claim 19 recites the same abstract of claim 14. The claim recites the additional limitation of “configured to perform a compression algorithm on the referenced-based symbols file” which merely performs modification of the data and sorting it in which further elaborates on the abstract idea


further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 20
Step 1: Claim 20 is directed to a computer readable medium which is one of the statutory categories of invention. Claim 20 is directed towards a computer readable medium comprising of instructions of receiving a storage system in which a symbol file having data and generating a symbol file from the source file that includes the corresponding location within the symbol file and generating the locality file associated with the source file which comprises a plurality of location values referencing the symbol file in which the location file at the respective position includes the occurrence in the symbol file of the corresponding symbol that identifies the location value and augmenting the symbol or locality file by reducing the representation of the location value of the locality file and augmenting the symbol file to reducing the representation of a symbol in the symbol file.

Step 2A, Part 1 : Claim 20 recites “generating a symbol file associated with the source file and comprising a sorted unique set of symbols from the source file, wherein each of the symbols is stored at a corresponding location with the symbol file; generating a locality file associated with the source file and comprising a plurality of location values referencing the symbol file, wherein a location value at a respective position within the locality file represents an occurrence in the source file of a corresponding symbol identified by the respective location value". 

The claim limitation of " generating" cover mental process. For example, the "generating" step which specifically recites, “generating a symbol file associated with the source file and comprising a sorted unique set of symbols from the source file, wherein each of the symbols is stored at a corresponding location with the symbol file” in claim 1, is a process that under broadest reasonable interpretation, covers performance limitation in the mind, but for the recitation of generic computer components. For example, other than the “computer-implemented method” language, the “generating” in this limitation merely utilizing a computer tool to populate a symbol file by listing the attribute of information based on the criteria such as text and string, in which is a mental process.

Similarly, the limitation of “generating” of generating a locality file associated with the source file and comprising a plurality of location values also cover mental process. For example, the “generating” step which specifically recites, “generating a locality file associated with the source file and comprising a plurality of location values referencing the symbol file, wherein a location value at a respective position within the locality file represents an occurrence in the source file of a corresponding symbol identified by the respective location value” in claim 20, is a process that under broadest reasonable interpretation, cover performance limitation in the in the mind, but for the recitation of generic computer components. For example, other than the “computer-implemented method” language, the “generating” in the context of this claim encompasses in this limitation merely includes utilizing a computer tool to populate a locality file by listing the attribute of information based on the criteria such as location value and the position of the file based on the statistics, in which is a mental process. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (Concepts performed in the human mind including observation, evaluation, judgement, and opinion). Accordingly, the claim recites an abstract idea. 

	Step 2A, Part 2: This judicial exception is not integrated into a practical application. In particular, claim 1 recite the additional elements of, “receiving, from an object storage system, a source file having data” and “augmenting at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file" are data gathering activities, and these activities are obtaining information and reporting manipulated information based on the data gathering, which is considered to be insignificant extra solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent (See MPEP 2106.05(g)). The “computer-implemented method” and “object storage” in these steps are recited at a high level of generality (i.e., as a generic processor performing a generic computer function to store data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.

STEP 2B: The claim do not include additional elements that sufficient to amount to significantly more than judicial exception. The insignificant extra-solution activities identified above, which include merely data gathering (“receiving”) step, and data presenting step (“augmenting”) are well recognized by the courts a well-understood, routine, and conventional activities when they are claimed are consider insignificant extra solution activity similar to court case laws cited in MPEP (See MPEP 2106.05(d))(II)(i) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 (USPQ2d at 1362 ( utilizing an intermediary computer to forward Information); iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).

Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving and augmenting is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements including, “receiving, from an object storage system, a source file having data” and “augmenting at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file" are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea one particular environment, does not add significantly more (See MPEP 2106.05(b)). The claim is not patent eligible.

Accordingly, claims 1-20 are rejected under 35 U.S.C 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 5,129,082 issued to Tirfing et al. (hereinafter as "Tirfing") in view of U.S Patent Application Publication 2008/0152235 issued to Bashyam et al. (hereinafter as “Bashyam”).

Regarding claim 1, Tirfing teaches a computer-implemented method for storing a file in object storage, comprising: receiving, from an object storage system, a source file having data (Tirfing: Col 8, lines 59-68; To query (query may be also referred to as search or browse) a database for a symbol, the index file is reviewed to determine the database component files of the database, and thus the corresponding text files of the source, the symbol is located in. The database component files containing the symbol are reviewed to retrieve the symbol information contained therein which indicates the location of the symbol in the source text files. The results of the query are then returned to the user); 

generating a symbol file associated with the source file and comprising a sorted unique set of symbols from the source file, wherein each of the symbols is stored at a corresponding location with the symbol file (Tirfing: Col 5, lines 60-62; The symbols in the source text file may comprise every word in the text file or select text which are identified according to the symbol type. Col 7, lines 7-11; A source comprises one or more text files. These text files may or may not, depending upon the application, be related to one another. For example, a source may consist of text representative of a document such as a book or a magazine article. Col 8, lines 63-68; The database component files containing the symbol are reviewed to retrieve the symbol information contained therein which indicates the location of the symbol in the source text files. The results of the query are then returned to the user);

 	generating a locality file associated with the source file and comprising a plurality of location values referencing the symbol file, wherein a location value at a respective position within the locality file represents an occurrence in the source file of a corresponding symbol identified by the respective location value (Tirfing:  Col 7, lines 1-6; The index file provides the means for querying or searching the database component files for the occurrence of symbols which are the subject of the query. In the present example, the index file contains a list of all symbols used and the names of the database component files each of the symbols is contained in. Col 8, lines 53-58; Once the database component file(s) is created, an index file is generated to provide an index into the database component file. The index file contains the symbols (e.g. text) by which a query may be performed and a list of the database component files in which symbol is found. Col 9, lines 10-15; If the index file states that the symbol is found in a.c.*.bd, the database component file is reviewed to retrieve the symbol information containing the symbol name, line number and symbol type as well as the line length and hash value); 

	Tirfing does not explicitly teach augmenting at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file.

	However, Bashyam teaches augmenting at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file (Bashyam: [0032]; a predefined hash-length window is maintained of the plaintext data stream that is encountered within a suitcase while the suitcase is being compressed. [0072]; to move files or file fragments into suitcases, to decompose files into fragments or subfragments, and to shuffle each into a specific relative depth within its dedicated suitcase, the result often can be a much higher degree of compression efficiency and a fairly good fetch and decompression speed than would have occurred without such intelligent reorganizing of the data packed into each suitcase. [0186]; When performing its encoding operation, the encoder unit 271 uses the current prediction signal 261 and also the current sampled symbol signal 262′ (S, same as 262) to generate an encoded interval value that is stored into memory 273. One form of compression encoding works by picking a number point in the sequence-representing sub-interval that can be represented with a relatively few number of bits).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Tirfing (teaches receiving, from an object storage system, a source file having data and generating a symbol file associated with the source file and comprising a sorted unique set of symbols from the source file along with generating a locality file associated with the source file and comprising a plurality of location values referencing the symbol file) to include the teachings of Bashyam (teaches augmenting at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the compression efficiency by packing or concatenating identical data together thereby to reduce the amount of storage space to represent the corresponding information (See: Bashyam: [0067]). In addition, the references (Tirfing and Bashyam) teach features that are directed to analogous art and they are directed to the same field of endeavor as Tirfing and Bashyam are directed to utilizing to organizing and identifying data for storage efficiency.

	Regarding claim 8, the modification of Tirfing and Bashyam teaches claimed invention substantially as claimed, and Bashyam further teaches 
augmenting the locality file by reducing a representation of a location value in the locality file comprises: performing a shuffle filter algorithm on physical byte representations of location values corresponding to a same column within the locality file (Bashyam: [0072]; to move files or file fragments into suitcases, to decompose files into fragments or subfragments, and to shuffle each into a specific relative depth within its dedicated suitcase, the result often can be a much higher degree of compression efficiency and a fairly good fetch and decompression speed than would have occurred without such intelligent reorganizing of the data packed into each suitcase).  

	Regarding claim 9, the modification of Tirfing and Bashyam teaches claimed invention substantially as claimed, and Bashyam further teaches 
further comprising performing a compression algorithm on the shuffled location values of the locality file (Bashyam: [0141]; When files or file fragments are shuffled into or within concatenation suitcases, the compression supervising computer (i.e., 140) often needs to additionally create or modify intercept redirecting vectors associated with those moved-into or within-suitcase files or fragments. Each time the compression supervising computer (i.e., 140) decides to change the location within the suitcase 118′ of the not-yet-compressed data of an original file like 112′ to a different place...the supervising computer (i.e., 140) also automatically modifies the first redirecting vector 146 b to indicate the new start (and end and/or length) of the moved in-suitcase version 118.2-118.3 of original file 112′).  

	Regarding claim 10, the modification of Tirfing and Bashyam teaches claimed invention substantially as claimed, and Bashyam further teaches 
augmenting the symbol file by reducing a representation of a symbol in the symbol file comprises: generating a reference-based symbols file using reference-based representations of the symbols of the symbols file, wherein a reference-based representation of a first symbol comprises a reference-based parameter and a symbol parameter (Bashyam: [0172]; defining an index table (157) that associates successive index values (157.2) with a first sequence (157.1) of symbols (i.e., a predominant symbol sequence in RGB space); (h) trying a different, second sequence of symbols for said index table (157) and repeating steps (b) through (f); (i) comparing the size of the compressed output obtained with the second indexing of symbols against the size recorded for the first and if the second size is smaller...Eventually a permutation of symbol sequencing is often found that provides substantially better compression than that of the first few attempts).  

	Regarding claim 11, the modification of Tirfing and Bashyam teaches claimed invention substantially as claimed, and Bashyam further teaches the referenced-based parameter of the first symbol indicates a level of commonality between the first symbol and a preceding symbol within a same column as the first symbol (Bashyam: [0172]; defining an index table (157) that associates successive index values (157.2) with a first sequence (157.1) of symbols (i.e., a predominant symbol sequence in RGB space); (h) trying a different, second sequence of symbols for said index table (157) and repeating steps (b) through (f); (i) comparing the size of the compressed output obtained with the second indexing of symbols against the size recorded for the first and if the second size is smaller...Eventually a permutation of symbol sequencing is often found that provides substantially better compression than that of the first few attempts).  

	Regarding claim 12, the modification of Tirfing and Bashyam teaches claimed invention substantially as claimed, and Bashyam further teaches 
the symbol parameter of the first symbol indicates a value of the first symbol that is different from a preceding symbol within a same column as the first symbol (Bashyam: [0191]; Row H column 1 contains a first bluish pixel having a value of b1 among a following series of bluish pixels. The o1 value found in pixel D5 represents a type of orange while the y2 in pixel D7 is a type of yellow).  

	Regarding claim 13, the modification of Tirfing and Bashyam teaches claimed invention substantially as claimed, and Bashyam further teaches 
further comprising performing a compression algorithm on the referenced-based symbols file (Bashyam: [0172]; repeating steps (b) through (f); (i) comparing the size of the compressed output obtained with the second indexing of symbols against the size recorded for the first and if the second size is smaller, substituting the second indexing of symbols in place of the first; and (j) repeating steps (g) through (i). Eventually a permutation of symbol sequencing is often found that provides substantially better compression than that of the first few attempts).  

	Regarding claim 14, Tirfing teaches receive, from an object storage system, a source file having data (Tirfing: Col 8, lines 59-68; To query (query may be also referred to as search or browse) a database for a symbol, the index file is reviewed to determine the database component files of the database, and thus the corresponding text files of the source, the symbol is located in. The database component files containing the symbol are reviewed to retrieve the symbol information contained therein which indicates the location of the symbol in the source text files. The results of the query are then returned to the user); 

generate a symbol file associated with the source file and comprising a sorted unique set of symbols from the source file, wherein each of the symbols is stored at a corresponding location with the symbol file (Tirfing: Col 5, lines 60-62; The symbols in the source text file may comprise every word in the text file or select text which are identified according to the symbol type. Col 7, lines 7-11; A source comprises one or more text files. These text files may or may not, depending upon the application, be related to one another. For example, a source may consist of text representative of a document such as a book or a magazine article. Col 8, lines 63-68; The database component files containing the symbol are reviewed to retrieve the symbol information contained therein which indicates the location of the symbol in the source text files. The results of the query are then returned to the user); 

generate a locality file associated with the source file and comprising a plurality of location values referencing the symbol file, wherein a location value at a respective position within the locality file represents an occurrence in the source file of a corresponding symbol identified by the respective location value (Tirfing:  Col 7, lines 1-6; The index file provides the means for querying or searching the database component files for the occurrence of symbols which are the subject of the query. In the present example, the index file contains a list of all symbols used and the names of the database component files each of the symbols is contained in. Col 8, lines 53-58; Once the database component file(s) is created, an index file is generated to provide an index into the database component file. The index file contains the symbols (e.g. text) by which a query may be performed and a list of the database component files in which symbol is found. Col 9, lines 10-15; If the index file states that the symbol is found in a.c.*.bd, the database component file is reviewed to retrieve the symbol information containing the symbol name, line number and symbol type as well as the line length and hash value); 

	Tirfing does not explicitly teach a computer apparatus for storing a file in object storage, comprising: a memory; and at least one processor coupled to the memory and configured to: augment at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file.  

	However, Bashyam teaches a computer apparatus for storing a file in object storage, comprising: a memory; and at least one processor coupled to the memory and configured to (Bashyam: [0177]; One or more general purpose processors (e.g., CPU 250) are understood to be operatively coupled to memory windows such as 230, 235, etc. for carrying out analysis (e.g., statistical analysis) on data stored in the memory windows): augment at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file (Bashyam: [0032]; a predefined hash-length window is maintained of the plaintext data stream that is encountered within a suitcase while the suitcase is being compressed. [0072]; to move files or file fragments into suitcases, to decompose files into fragments or subfragments, and to shuffle each into a specific relative depth within its dedicated suitcase, the result often can be a much higher degree of compression efficiency and a fairly good fetch and decompression speed than would have occurred without such intelligent reorganizing of the data packed into each suitcase. [0186]; When performing its encoding operation, the encoder unit 271 uses the current prediction signal 261 and also the current sampled symbol signal 262′ (S, same as 262) to generate an encoded interval value that is stored into memory 273. One form of compression encoding works by picking a number point in the sequence-representing sub-interval that can be represented with a relatively few number of bits).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Tirfing (teaches receiving, from an object storage system, a source file having data and generating a symbol file associated with the source file and comprising a sorted unique set of symbols from the source file along with generating a locality file associated with the source file and comprising a plurality of location values referencing the symbol file) to include the teachings of Bashyam (teaches augmenting at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the compression efficiency by packing or concatenating identical data together thereby to reduce the amount of storage space to represent the corresponding information (See: Bashyam: [0067]). In addition, the references (Tirfing and Bashyam) teach features that are directed to analogous art and they are directed to the same field of endeavor as Tirfing and Bashyam are directed to utilizing to organizing and identifying data for storage efficiency.

	Regarding claim 16, the modification of Tirfing and Bashyam teaches claimed invention substantially as claimed, and Bashyam further teaches the at least one processor is configured to augment the locality file by reducing a representation of a location value in the locality file by: performing a shuffle filter algorithm on physical byte representations of location values corresponding to a same column within the locality file (Bashyam: [0072]; to move files or file fragments into suitcases, to decompose files into fragments or subfragments, and to shuffle each into a specific relative depth within its dedicated suitcase, the result often can be a much higher degree of compression efficiency and a fairly good fetch and decompression speed than would have occurred without such intelligent reorganizing of the data packed into each suitcase).  

	Regarding claim 17, the modification of Tirfing and Bashyam teaches claimed invention substantially as claimed, and Bashyam further teaches the at least one processor is configured to perform a compression algorithm on the shuffled location values of the locality file (Bashyam: [0141]; When files or file fragments are shuffled into or within concatenation suitcases, the compression supervising computer (i.e., 140) often needs to additionally create or modify intercept redirecting vectors associated with those moved-into or within-suitcase files or fragments. Each time the compression supervising computer (i.e., 140) decides to change the location within the suitcase 118′ of the not-yet-compressed data of an original file like 112′ to a different place...the supervising computer (i.e., 140) also automatically modifies the first redirecting vector 146 b to indicate the new start (and end and/or length) of the moved in-suitcase version 118.2-118.3 of original file 112′).  

	Regarding claim 18, the modification of Tirfing and Bashyam teaches claimed invention substantially as claimed, and Bashyam further teaches
the at least one processor is configured to augment the symbol file by reducing a representation of a symbol in the symbol file by: generating a reference-based symbols file using reference-based representations of the symbols of the symbols file, wherein a reference-based representation of a first symbol comprises a reference-based parameter and a symbol parameter (Bashyam: [0172]; defining an index table (157) that associates successive index values (157.2) with a first sequence (157.1) of symbols (i.e., a predominant symbol sequence in RGB space); (h) trying a different, second sequence of symbols for said index table (157) and repeating steps (b) through (f); (i) comparing the size of the compressed output obtained with the second indexing of symbols against the size recorded for the first and if the second size is smaller...Eventually a permutation of symbol sequencing is often found that provides substantially better compression than that of the first few attempts).  

	Regarding claim 19, the modification of Tirfing and Bashyam teaches claimed invention substantially as claimed, and Bashyam further teaches
the at least one processor is configured to perform a compression algorithm on the referenced-based symbols file (Bashyam: [0172]; repeating steps (b) through (f); (i) comparing the size of the compressed output obtained with the second indexing of symbols against the size recorded for the first and if the second size is smaller, substituting the second indexing of symbols in place of the first; and (j) repeating steps (g) through (i). Eventually a permutation of symbol sequencing is often found that provides substantially better compression than that of the first few attempts).  

	Regarding claim 20, Tirfing teaches receive, from an object storage system, a source file having data (Tirfing: Col 8, lines 59-68; To query (query may be also referred to as search or browse) a database for a symbol, the index file is reviewed to determine the database component files of the database, and thus the corresponding text files of the source, the symbol is located in. The database component files containing the symbol are reviewed to retrieve the symbol information contained therein which indicates the location of the symbol in the source text files. The results of the query are then returned to the user);

 	generate a symbol file associated with the source file and comprising a sorted unique set of symbols from the source file, wherein each of the symbols is stored at a corresponding location with the symbol file (Tirfing: Col 5, lines 60-62; The symbols in the source text file may comprise every word in the text file or select text which are identified according to the symbol type. Col 7, lines 7-11; A source comprises one or more text files. These text files may or may not, depending upon the application, be related to one another. For example, a source may consist of text representative of a document such as a book or a magazine article. Col 8, lines 63-68; The database component files containing the symbol are reviewed to retrieve the symbol information contained therein which indicates the location of the symbol in the source text files. The results of the query are then returned to the user);

generate a locality file associated with the source file and comprising a plurality of location values referencing the symbol file, wherein a location value at a respective position within the locality file represents an occurrence in the source file of a corresponding symbol identified by the respective location value (Tirfing:  Col 7, lines 1-6; The index file provides the means for querying or searching the database component files for the occurrence of symbols which are the subject of the query. In the present example, the index file contains a list of all symbols used and the names of the database component files each of the symbols is contained in. Col 8, lines 53-58; Once the database component file(s) is created, an index file is generated to provide an index into the database component file. The index file contains the symbols (e.g. text) by which a query may be performed and a list of the database component files in which symbol is found. Col 9, lines 10-15; If the index file states that the symbol is found in a.c.*.bd, the database component file is reviewed to retrieve the symbol information containing the symbol name, line number and symbol type as well as the line length and hash value); 

	Tirfing does not explicitly teach a non-transitory computer-readable medium storing computer executable code for storing a file in object storage, comprising code to: augment at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file.

	However, Bashyam teaches a non-transitory computer-readable medium storing computer executable code for storing a file in object storage, comprising code to (Bashyam: [0275]; the disclosure can include use of a computer-readable medium (e.g., 143 of FIG. 1A) or another form of a software conveying product or a machine-instructing means (including but not limited to, a hard disk, a compact disk, a flash memory stick, a downloading of manufactured instructing signals over a network (e.g., via links 819, 829) for instructing an instructable machine (e.g., 819, 829) to carry out one or more of the various storage):

 	augment at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file (Bashyam: [0032]; a predefined hash-length window is maintained of the plaintext data stream that is encountered within a suitcase while the suitcase is being compressed. [0072]; to move files or file fragments into suitcases, to decompose files into fragments or subfragments, and to shuffle each into a specific relative depth within its dedicated suitcase, the result often can be a much higher degree of compression efficiency and a fairly good fetch and decompression speed than would have occurred without such intelligent reorganizing of the data packed into each suitcase. [0186]; When performing its encoding operation, the encoder unit 271 uses the current prediction signal 261 and also the current sampled symbol signal 262′ (S, same as 262) to generate an encoded interval value that is stored into memory 273. One form of compression encoding works by picking a number point in the sequence-representing sub-interval that can be represented with a relatively few number of bits).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Tirfing (teaches receiving, from an object storage system, a source file having data and generating a symbol file associated with the source file and comprising a sorted unique set of symbols from the source file along with generating a locality file associated with the source file and comprising a plurality of location values referencing the symbol file) to include the teachings of Bashyam (teaches augmenting at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the compression efficiency by packing or concatenating identical data together thereby to reduce the amount of storage space to represent the corresponding information (See: Bashyam: [0067]). In addition, the references (Tirfing and Bashyam) teach features that are directed to analogous art and they are directed to the same field of endeavor as Tirfing and Bashyam are directed to utilizing to organizing and identifying data for storage efficiency.

Claims 2-4, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 5,129,082 issued to Tirfing et al. (hereinafter as "Tirfing") in view of U.S Patent Application Publication 2008/0152235 issued to Bashyam et al.  (hereinafter as “Bashyam”) in further view of U.S Patent Application Publication 2005/0203876 issued to Cragun et al. (hereinafter as “Cragun”).

Regarding claim 2, the modification of Tirfing and Bashyam teaches claimed invention substantially as claimed, however the modification of Tirfing and Bashyam does not explicitly teach augmenting the locality file by reducing a representation of a location value in the locality file comprises: using a column-based orientation for the plurality of location values in the locality file; and
setting an offset position for each symbol at a first row within each column of the column-based locality file to a first value.

	Cragun teaches augmenting the locality file by reducing a representation of a location value in the locality file comprises: using a column-based orientation for the plurality of location values in the locality file (Cragun: [0042]; At step 304, an index 151 is created for the annotated data object 122, wherein the index 151 comprises a set of index values, each index value generated based on one or more of the ID parameters 124. As illustrated, the index 151 may be added to an index table 152 containing columns, each corresponding to one of the index values. [0050]; ID parameters 124 for text documents may include other and/or different parameters than those illustrated, such as page, offset, and length parameters that uniquely identify an annotated portion of the document); and

 	setting an offset position for each symbol at a first row within each column of the column-based locality file to a first value (Cragun: [0042]; At step 304, an index 151 is created for the annotated data object 122, wherein the index 151 comprises a set of index values, each index value generated based on one or more of the ID parameters 124. [0050]; ID parameters 124 for text documents may include other and/or different parameters than those illustrated, such as page, offset, and length parameters that uniquely identify an annotated portion of the document).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Tirfing (teaches receiving, from an object storage system, a source file having data and generating a symbol file associated with the source file and comprising a sorted unique set of symbols from the source file along with generating a locality file associated with the source file and comprising a plurality of location values referencing the symbol file) to include the teachings of Bashyam (teaches augmenting at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file) to further include the teachings of Cragun (teaches using a column-based orientation for the plurality of location values in the locality file and setting an offset position for each symbol at a first row within each column of the column-based locality file to a first value). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the performance by determining how to annotate the data and organize set of data efficiently (See: Cragun: [0066]). In addition, the references (Tirfing, Bashyam, and Cragun) teach features that are directed to analogous art and they are directed to the same field of endeavor as Tirfing, Bashyam, and Cragun are directed to utilizing to organizing and identifying data for storage efficiency.

	Regarding claim 3, the modification of Tirfing, Bashyam, and Cragun teaches claimed invention substantially as claimed, and Cragun further teaches an offset position for each symbol at a second row within each column of the column-based locality file is determined based on an offset position of a symbol at the first row within a same column and based on a size of the symbol at the first row within the same column (Cragun: [0047]; The mapping tables 134 may each contain a set of mapping functions that specify how to convert the ID parameters 124, which may vary in number and/or type with each different classification of data type, into an index 151 comprising a homogeneous set of index values. In other words, the mapping tables 134 ensure that indexes 151 created for different types of data objects 122 may comprise the same type and number of index values, regardless of their corresponding type (e.g., text document, database table, etc.), by mapping... to one or more of the column values of the index table 152. [0061]; a list of annotated data objects within a document identified by one or more ID parameters).  

	Regarding claim 4, the modification of Tirfing, Bashyam, and Cragun teaches claimed invention substantially as claimed, and Cragun further teaches
each symbol at the first row within each column of the column-based locality file is associated with a respective physical value position (Cragun: [0047]; In other words, the mapping tables 134 ensure that indexes 151 created for different types of data objects 122 may comprise the same type and number of index values, regardless of their corresponding type (e.g., text document, database table, etc.), by mapping... to one or more of the column values of the index table 152. [0058]; a database index may include only a location column value, while a table index may also include a table column value. In addition to location and table column values, a column index may include an index value for a column name (or number), a row index may include an index value for a row number, while a cell index may include index values for both a row number and column name (or number).[0061]; a list of annotated data objects within a document identified by one or more ID parameters).  

	Regarding claim 7, the modification of Tirfing, Bashyam, and Cragun teaches claimed invention substantially as claimed, and Bashyam further teaches 
further comprising performing a compression algorithm on the column-based locality file (Bashyam: [0169]; It indicates that the data of segment region L4C taken alone is disorderly. In accordance with one embodiment, the data of L4A taken alone would assigned to a first compression walk that limits itself to other localities having distributions like that of L4A, the data of L4B taken alone would assigned to a different second compression walk that limits itself to other localities having distributions).  

	Regarding claim 15, the modification of Tirfing and Bashyam teaches claimed invention substantially as claimed, however the modification of Tirfing and Bashyam does not explicitly teach the at least one processor is configured to augment the locality file by reducing a representation of a location value in the locality file by: using a column-based orientation for the plurality of location values in the locality file; and setting an offset position for each symbol at a first row within each column of the column-based locality file to a first value.
	Cragun teaches the at least one processor is configured to augment the locality file by reducing a representation of a location value in the locality file by: using a column-based orientation for the plurality of location values in the locality file(Cragun: [0042]; At step 304, an index 151 is created for the annotated data object 122, wherein the index 151 comprises a set of index values, each index value generated based on one or more of the ID parameters 124. As illustrated, the index 151 may be added to an index table 152 containing columns, each corresponding to one of the index values. [0050]; ID parameters 124 for text documents may include other and/or different parameters than those illustrated, such as page, offset, and length parameters that uniquely identify an annotated portion of the document); and 
setting an offset position for each symbol at a first row within each column of the column-based locality file to a first value (Cragun: [0042]; At step 304, an index 151 is created for the annotated data object 122, wherein the index 151 comprises a set of index values, each index value generated based on one or more of the ID parameters 124. [0050]; ID parameters 124 for text documents may include other and/or different parameters than those illustrated, such as page, offset, and length parameters that uniquely identify an annotated portion of the document).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Tirfing (teaches receiving, from an object storage system, a source file having data and generating a symbol file associated with the source file and comprising a sorted unique set of symbols from the source file along with generating a locality file associated with the source file and comprising a plurality of location values referencing the symbol file) to include the teachings of Bashyam (teaches augmenting at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file) to further include the teachings of Cragun (teaches using a column-based orientation for the plurality of location values in the locality file and setting an offset position for each symbol at a first row within each column of the column-based locality file to a first value). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the performance by determining how to annotate the data and organize set of data efficiently (See: Cragun: [0066]). In addition, the references (Tirfing, Bashyam, and Cragun) teach features that are directed to analogous art and they are directed to the same field of endeavor as Tirfing, Bashyam, and Cragun are directed to utilizing to organizing and identifying data for storage efficiency.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 5,129,082 issued to Tirfing et al. (hereinafter as "Tirfing") in view of U.S Patent Application Publication 2008/0152235 issued to Bashyam et al.  (hereinafter as “Bashyam”) in further view of U.S Patent Application Publication 2018/0089224 issued to Muthuswamy et al. (hereinafter as “Muthuswamy”).

Regarding claim 5, the modification of Tirfing and Bashyam teaches claimed invention substantially as claimed, however the modification of Tirfing and Bashyam does not explicitly teach further comprising storing the respective physical value positions within a manifest associated with the source file.

	Muthuswamy teaches further comprising storing the respective physical value positions within a manifest associated with the source file (Muthuswamy: [0022]; The mapping of Chunk-1(ABC) 107 and Chunk-2(DEF) 108 into different versions of the file 102 at different epochs is achieved by creating a manifest file 109 per version. Manifest file 109 maps the data chunks to the pseudo folders where the version of the file at the same epoch in which the manifest was created is stored. A special pointer with value ‘THIS’ indicates that the particular data chunk is in the same pseudo folder than the manifest file).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Tirfing (teaches receiving, from an object storage system, a source file having data and generating a symbol file associated with the source file and comprising a sorted unique set of symbols from the source file along with generating a locality file associated with the source file and comprising a plurality of location values referencing the symbol file) to include the teachings of Bashyam (teaches augmenting at least one of the symbol file or the locality file, wherein augmenting the locating file includes reducing a representation of a location value in the locality file and augmenting the symbol file includes reducing a representation of a symbol in the symbol file) to further include the teachings of Muthuswamy (teaches further comprising storing the respective physical value positions within a manifest associated with the source file). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the performance by managing and handling data more efficiently (See: Muthuswamy: [0066]). In addition, the references (Tirfing, Bashyam, and Muthuswamy) teach features that are directed to analogous art and they are directed to the same field of endeavor as Tirfing, Bashyam, and Muthuswamy are directed to utilizing to organizing and identifying data for storage efficiency.

	Regarding claim 6, the modification of Tirfing, Bashyam, and Muthuswamy teaches claimed invention substantially as claimed, and Muthuswamy further teaches further comprising determining a physical value position of a symbol within the symbol file based on an offset position in the column-based locality file corresponding to the symbol and a physical value position of a column comprising the symbol form the manifest (Muthuswamy: [0022]; The file 102, named as “File.txt”, comprising data “ABCDEF”, is chunked into two data chunks, “Chunk-1 (ABC)” 107, storing data ABC, and “Chunk-2 (DEF)” 108, storing data DEF. The method maps a unique ID as a container identifier for the filesystem objects, including files, in the cloud storage system 101. As an example, if the unique ID for a file “File.txt” that exists in directory structure “/fs/mt/st” is POID_X then the container name will be “fs.mt.st.POID_X” to hold all the pseudo folders, and thus, all versions of the file 102 at different epochs, within).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2012/0221534 issued to Gao et al. (hereinafter as “Gao”) managing database indexes that include creating a main index and creating a service index and configuring to update the data to the main index by extracting accordingly. 
U.S Patent Application Publication 2009/0234818 issued to Lobo et al. (hereinafter as “Lobo”) teaches extracting document in a electronic format by utilizing the keys to map accordingly to organize the data.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/3/2022
/ANDREW N HO/Examiner
Art Unit 2162  
      

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162